UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number:811-03493 American Federation of Labor and Congress of Industrial Organizations Housing Investment Trust* (Exact name of registrant as specified in charter) 2401 Pennsylvania Avenue, Suite 200, N.W., Washington, D.C.20037 (Address of principal executive offices)(Zip code) Kenneth G. Lore, Esq. Bingham McCutchen LLP 2treet, N.W., Washington, D.C.20006 (Name and address of agent for service) (202) 331-8055 (Registrant’s telephone number, including area code) Date of fiscal year end: December 31 Date of reporting period: September 30, 2011 *This filing relates solely to Series B—HIT Workforce Housing Fund Item 1.Schedule of Investments. Series B-HIT Workforce Housing Fund is not yet in operation. Item 2.Controls and Procedures. Series B-HIT Workforce Housing Fund is not yet in operation. Item 3.Exhibits. Separate certifications for the principal executive officer and the principal financial officer of the Trust as required by Rule 30a-2(a) under the Investment Company Act of 1940 (17 CFR 270.30a-2(a)) are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the AFL-CIO Housing Investment Trust has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. AFL-CIO HOUSING INVESTMENT TRUST By:/s/ Stephen Coyle Name: Stephen Coyle Title:Chief Executive Officer Date:November 28, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the AFL-CIO Housing Investment Trust and in the capacities and on the dates indicated. /s/ Stephen Coyle Stephen Coyle Chief Executive Officer (Principal Executive Officer) Date:November 28, 2011 /s/ Harpreet S. Peleg Harpreet S. Peleg Controller (Principal Financial Officer) Date:November 28, 2011
